Case 3:20-cv-00050-GMG-RWT. Document 1 Filed 03/18/20. Page 1 of 13. PagelD #: 1

rf

~ FILED =
MAR 18 2020 Attachment A

U.S. DISTRICT COURT-WVND
CLARKSBURG, WV 26301

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

V.A2ARo Quinones - Coden,

 

 

 

 

 

 

VARNES
Your full name FEDERAL CIVIL RIGHTS
COMPLAINT
(BIVENS ACTION) |
Vv. Civil Action No.: 3462@—e-—tese-t-
(To be assigned by the Clerk of Court)
Hs, Newrver Ran, parse of NX, Cr roh
“Droakany, = s~ab /€
Hs. DAs. Nuwse- oh AL, cr,
ekendan’ ‘mS
Hoe Pook Nas, When aX, at,
Deer diy,

 

Enter above the full name of defendant(s) in this action

1. JURISDICTION

This is a civil action brought pursuant to Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971). The Court has jurisdiction over
this action pursuant to Title 28 U.S.C. §§ 1331 and 2201.

Il PARTIES

In Item A below, place your full name, inmate number, place of detention, and complete mailing
address in the space provided.

A. Name of Plaintiff: Quiwowes~ Codex Inmate No.: ( 238-060
Address: FCT \Whoel row
P.O. Roy 000 Bawloo Mills Why. 26535

In Item B below, place the full name of each defendant, his or her official position, place of
employment, and address in the space provided.

 
Case 3:20-cv-00050-GMG-RWT Document1 Filed 03/18/20 Page 2 of 13 PagelD # 2

B.1

B.2

Attachment A

Name of Defendant: 6 . \eaaniGexs Res
Position: PUCRE
Place of Employment: LE CL HA2e/ FOU
Address: _/640 Sv Vieul Dewe

Boece tot Mill, WN: 26525~

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? Yes O No

If your answer is “YES,” briefly explain: Shi 1S De - Yuet. T was sabkeleg

 

Ta_twok avd wudauk Yoveilvewt becasse she noting pcteide o& Vee Soilied ag

A nese ease tp . alta de\y ate imdite cee’ 74 fol Ahi GO
Horlicas. Aveds ‘n) violation of the Eio\aly Dave ‘Aweyt

Name of Defendant: Ais. K. Fraiso .

Position:  AJJGduse@

Place of Employment: FQy Aide\ Naw!

Address: [640 Sty ie) Dvwe
Beuceton Midls WV. 26645

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? & Yes CO No

 

If your answer is “YES,” briefly explain: She waste x > ak
oxarlaleo, Cor bn Peeveruoy a pai, TAdhs AGSesseD by AlUeSe
say who. ‘Belo He Yea ‘ae pe He dict | 164 chee’ | "Qs ir-
Boul shitting, MCRead Althelte? ° on) ~ Healy He dica| | Coulew §
veha X (UY Cawdt/ite stress tel peck WHE A oul 620: 0

Name of Defendant: Mee PA KAAS -
Position: {DJ hcDen\,
Place of Employment: - cl Hadeltea)
Address: /640 Sky Vieu) as Ve
Receloo  'Hidls, wv, 2ho2s-
Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? & Yes | No

 
Case 3:20-cv-00050-GMG-RWT Document 1 Filed 03/18/20. Page 3 of 13 PagelD #: 3

B.3

B.4

Attachment A

If your answer is “YES,” briefly explain: fe |< he Aste. He is
Adore svedical, shat Yas Qilep th ‘pe pede we wn} ith
Ndequate Medica. Cave. Me las Gallente tre
Corceckive Action.

 

 

 

 

 

Name of Defendant: vot- Abbie thle
Position: \}

Place of Employment:

Address:

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? 0 Yes O No

If your answer is “YES,” briefly explain:

 

 

 

V0T — Abb | iw adil ¢

 

Name of Defendant: Qot-Ahh Lcable
Position: MN

Place of Employment:
Address:

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? © Yes O No

If your answer is “YES,” briefly explain:

 

 

 

Lor~ leah le

 

=f

 

 

 

 
Case 3:20-cv-00050-GMG-RWT. Document 1. Filed 03/18/20 Page 4 of 13. PagelD #: 4

Attachment A

B.5 Name of Defendant: vot —~Abh\y ws \e
Position: VN
Place of Employment:
Address:

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? 0 Yes O No

If your answer is “YES,” briefly explain:

 

 

UIT=App\i calle.

 

 

I. PLACE OF PRESENT CONFINEMENT

Name of Prison/ Institution: Federal Cowes JAK Tak dota Hire ou

A. Is this where the events concerning your complaint took place?
Yes O No

If you answered “NO,” where did the events occur?

Lore Abplicale

B. _ Is there a prisoner grievance procedure in the institution
where the events occurred? O Yes O No

C. Did you file a grievance concerning the facts relating to this complaint in the
prisoner grievance procedure?
O Yes bt No

D. If your answer is “NO,” explain why not: THe. Cove \ excvaue bu) is\y
wisco Shed by D claank\te (Doe. S9-bNV ia) ba Abbeesnt ta mitade
Que éu) & vile CASE The De Tasilou wece Ate ashi yD Ou) My be ut
fostale fs Nhe Conn the loskuetion aC Sastice ud whose a Power

 

 

 

 

 

Hct SHEE AT ead bee o bed (Feo Mens Hs Mi A ASt, Coubactucy je gedew FO whecke fee
With Mu LeGab Coan é 2. (4-2 00 bY
E. If your answer is “Y entity t e a ininibtra ative erievan e procedure

number(s) in which the ‘claims raised in this complaint were addressed

 
Case 3:20-cv-00050-GMG-RWT. Document 1. Filed 03/18/20. Page 5 of 13 PagelD #: 5

Attachment A

and state the result at level one, level two, and level three. ATTACH
GRIEVANCES AND RESPONSES:

 

 

LEVEL 1 uol- Abbl culale
LEVEL 2 k ot — AI Ne sig lies
LEVEL 3 wot- A wi ab\e »

 

IV. PREVIOUS LAWSUITS AND ADMINISTRATIVE REMEDIES

A.

Have you filed other lawsuits in state or federal court dealing with the same
facts involved in this action? w Yes O No

If your answer is “YES”, describe each lawsuit in the space below. If there
is more than one lawsuit, describe additional lawsuits using the same format
on a separate piece of paper which you should attach and label: “IV
PREVIOUS LAWSUITS”

1. Parties to this previous lawsuit:

Plaintiffs): | AAO Quoaowes— Celend:
Defendant(s): 4a, Rave d RickdadA, Roldda Vandrtav
2. Court: {.S Didier of wr, PludriDivision:

(f federal court, name the district; if state court, name the county)
3. Case Number: [2 j9—-ev-OQ0G0G4&

4, Basic Claim Made/Issues Raised: LeGleck \yy Lines yy
Alnise a Powee hort NoVrosiky LO hetwoct On) ok
Tochiee - Vialitions o€ by Fret Deven divin) de Vunces §
Ridtis dad Cetuiloey herwond Tater. Wlowing
Ub Ratess 0 UAL, Mistowduc? ly SARS Looked Me, %

5. Name of Judge(s) to whom case was assigned:

Oeds X, Noou\osar Miaicoite Aitge.. Davia A
Fabes . U.S, MAGS Aoaye .

6. Disposition: Peudirarg'
(For example, was the case dismissed? Appealed? Pending?)

 

 

 

 

 

 

 

7. Approximate date of filing lawsuit: Agyd; “ 2s ~ 7014

 

of . ay ar ¥ me + errr wre 74 aa
Case 3:20-cv-00050-GMG-RWT. Document 1 Filed 03/18/20 Page 6 of 13 PagelD #: 6

E.

Attachment A

8. Approximate date of disposition. Attach Copies: Peudi P ig :

Did you seek informal or formal relief from the appropriate administrative
officials regarding the acts complained of in Part B?
& Yes O No

If your answer is “YES,” briefly describe how relief was sought and the
result. If your answer is “NO,” explain why administrative relief was not
sought.

in A cles! wicud\ue Resedy TD. II8b 49] bevel Tr & rhaushe.
Luricdoyt Br. 003039 07 Code 212 fine bolaher 02. 2.01
2—[Nwiictrive Rerely TD. 93931 BA p02, Qu) Deoowd
Peectveut by S.£.2.¢1: DirecLoe Ths Welle o iv theta Gls He dwg
oi FeT wilktpebuig Coded Fee Hs2e Lanne Pr Actoue (| eth Mit we wl

Did you exhaust available administrative remedies? * ape i ve \soy Toamieen.
O Yes CO No te pee S he JLT

If your answer is “YES,”, briefly explain the steps taken and attach proof of
exhaustion. If your answer is “NO,” briefly explain why administrative
remedies were not exhausted.

TT). F1%649-Al T weul eoush an thacess ae

    

 

    
   

    

 

   
 

 

1D. 3744 — £3. Ade 2 éybadtern. rr , +, f

a i As pes : : Vy } eA |
edhe reed Lt Used by yep hg

Dicoglgs ks A: Gl @e. Aue hh ( uta.

 

fe wdlow RR Mele hie FQ ‘Seace fist He pe SC.

If you are SeNesting to proceed in this action in forma pauperis aden 28
U.S.C. § 1915, list each civil action or appeal you filed in any court of the
United States while you were incarcerated or detained in any facility that
was dismissed as frivolous, malicious, or for failure to state a claim upon
which relief may be granted. Describe each civil action or appeal. If there
is more than one civil action or appeal, describe the additional civil actions
or appeals using the same format on a separate sheet of paper which you
should attach and label “G. PREVIOUSLY DISMISSED ACTIONS OR
APPEALS”

I. Parties to previous lawsuit:

“Set Miclvew se

United States District Court Northern Dictrict af Woot Virsinin. IN)?
Case 3:20-cv-00050-GMG-RWT Document1 Filed 03/18/20 Page 7 of 13 PagelD #: 7

IV. PREVIOUS LAWSUITS AND ADMINISTRATIVE REMED Y.

Quinones-Cedeno v. Antonelli; Civil Action No. 5:20-cv-00030
: Plaintiff, Defendant,

Neglect by Harsh Abuse of Power and Authority. Obstruction of Justice, Violation
of my Fifth Amendment Due Process Rights and a retaliatory Prison Transfer.
Allowing unprofessional misconduct by staff toward Plaintiff.
Court: U.S. District Court for the Northern District of West Virginia.
Name of Judge(s) to whom case was’ assigned:
None Yet.

Qisposition: Pending.
Aproximate date of filing lawsuit. February 12, 2020

 

Quinones=Cedeno v. Bluemling; Civil Action No. 1:20-cv-00027
. Plaintiff, Defendant,
Plaitiff has suffered mental and emotional distree, aggravation, annoyance and
inconvenience and other damages toward him, loss of standing in the Education
Department doing his legal work due to Education Specialist Ms. M. Bluemling and
other staff.
Court: U.S. 'Aistrict Court for the Northern District of West Virginia.

Name of Judge(s) to whom case was’ assigned;
None Yet. ‘

Disposition: Pending.
Aproximate date of filing lawsuit. February 12, 2020

 

Quinones-Cedeno v. Healey; Civil Action No. 1:20-cv-00031
Planitiff, Defendant,

Mistreatment and Discrimination. Plaintiff was merely subjected to cruel and unusual
punishment because staff, acting outside of their fumction in the kitchen (allowing
inmates to instructing them what to do) chose to fire Plaintiff’. -becausé they: néed: to
discredit Plaintiff to get foreman cook Healey and Handlin removed from the facility.
Inmates along with staff needed to get Plaintiff out of the kitchen detail. Compound
officer R. Reckard, in conjunction with foreman cook T. Thorne, were returning

Plaintiff from the kitchen in retaliation for this attached letter Plaintiff wrote to

U.S. President, in the past and Plaintiff allowed compound officer R. Reckard to read it.

(A & i myx”, \ oo 8
(Avedchad): oy.) U.S. District for the Northern District of West Virginia.
Case 3:20-cv-00050-GMG-RWT Document1 Filed 03/18/20 Page 8 of 13 PagelD #: 8

Name of Judge(s) to whom case was assigned:
None Yet.

Disposition: Pending.
Approximate date of filing lawsuit.February 12, 2020

The Court erroneously misconstrued Plaintff's Declaration (Documents No. 58-61) in
an attempt to initiate four new Civil Action pursuant to Bivens v. Six unknown
Federal agents of Federal Bureau of Narcotics. The Declarations were attempt on
behalf of Plaintiff to state to the Court the Obstruction of Justice and Abuse of
Power thatstafé-ih F.C.I. McDowell, WV., and staff at F.C.I. Hazelton, WV., are

conducting in order to interfere with Plaintiff's Legal Process.

Quinones-Cedeno v. Resh; Civil Action No. 3:20-c7-00027
Plaintiff. Defendant.

¢

Cruel and unusual treatment and deliverancte indiference (standard) of EFigth
Amendment. Medical needs of Plaintiff health by (Supervisor liability, “obduratly."
“wantonly,"or "with deliverate’itdifesese."' A sufficiently serious deprivation
occurred by prison official's by act or omission...result[s] in the denial of the

civilized measure of life's necessities.

Court: U.S. District Court for the Northern District of West Virginia.

Name of Judge(s) to whom the case was assigned:
None Yet.

Disposition: Pending.

Approximate date of filing lawsuit. February 12 2020
The Court erreously misconstrued Plaintiff's Declarations (Documents No. 58-61) in
an attempt to initiate four new Civil Action pursuant to Bivens v. Six unknown
Federal Agents of Federal Bureau of Narcotics. The Declarations were attempt on behalf
of Plaintiff to state to the Court the Obstruction of Justice and:Abuse)6fi\Powerithat
staff at F.C.I. McDowell, W., and staff at F.C.I. Hazelton, WV., are conducting in

order to interfere with Plaintiff's Legal Process.
Case 3:20-cv-00050-GMG-RWT Document 1. Filed 03/18/20 Page 9 of 13 PagelD #: 9

Attachment A

Plaintiff(s): See AR a woudl :
Defendant(s): See A Hilal «

2. Name and location of court and case number:

Vos, Disisich Cou: C Coo Moe oerhenw
Dict atu) yee Yi int A

 

3. Grounds for dismissal: © frivolous © malicious
O failure to state a claim upon which relief may be granted

4, Approximate date of filing lawsuit: A2 | 12 | 2420

 

 

5. Approximate date of disposition: Var d i we

VV. STATEMENT OF CLAIM

State here, as BRIEFLY as possible, the facts of your case. Describe what each
defendant did to violate your constitutional rights. You must include allegations of
specific wrongful conduct as to EACH and EVERY defendant in the complaint.
Include also the names of other persons involved, dates, and places. Do not give any
legal arguments or cite any cases or statutes. If you intend to allege a number of related
claims, you must number and set forth each claim in a separate paragraph.
UNRELATED CLAIMS MUST BE RAISED IN SEPARATE COMPLAINTS WITH
ADDITIONAL FILING FEES. NO MORE THAN FIVE (5)TYPED OR TEN (10)
NEATLY PRINTED PAGES MAY BE ATTACHED TO THIS COMPLAINT. (LR PL
3.4.4)

CLAIM 1: Quel nod Uudsan\s YreAtwents She teling odlgide of
\e. Sy Te ) Aud Deshowsila, wlsty i volition) ae Engh
Aweoud wet A Ho @bhyo: tiffin,

 

 

 

 

 

 

 

 

rl i ow
Supporting Facts: Nee A Eye \ Ye ME.

 
Case 3:20-cv-00050-GMG-RWT Document1 Filed 03/18/20 Page 10 of 13 PagelD #: 10
Ne Stale Hoot OF Cline, CIAL KJuece WroiGea Rea.
Supporting Kacls:
Plaintiff alleges in his fourth Declaration that nurse Jennifer Resh, refused to
provide him with appropriate medical care for his "Constant Chest Pain'' (Document No.61),
which is a violation of his Eight Amendment Rights.
On August 08, 2019, Plaintiff was transferred to this FCI Hazelton facility, “WV, Fram
FCI McDowell, WV., in a retaliatory.medical. prison transfet. to get away withwe.) wis.
exposures. (Read letters dated 01/23/ 2019 and 09/15/ 2019, enclosed herein.)
Herein lies the problem that brought Plaintiff into this hostility by staff officials
and officers in FCI McDowell and FCI Hazelton, W. S.E.R.O. Director in Atlanta, Ga.
J.A. Kelllek, and FCC Hazelton Warden M.B. Antonelli, seem to he the core of this
systematic pattern of this Harsh Abuse of Power and Obstruction of Justice, along with
this Civil Action No. 1:19-cv-00064, pending in District Court of West Virginia,
Bluefield Division. Also, this retaliatory medical prison transfer authorized by
Ms. M. Caver, A.W., D. Rich, A.W., C. Moore, SIS., C. Maruka, Warden and other staff
officials mentioned in my complaints.iti the. above -meationed- facilities.
Nurse Jennifer Resh failured to provide adequate medical care to Plaintiff, diagnosing
Plaintiff with a series of illeness or problems that appeared negative in medical record
to justify this retaliatory medical prison transfer. I'm being treated with cruel and
unusual treatment by nurse Jennifer Resh.
The undersigned errounously misconstrued Plaintiff's Declarations (Document No. 58-61)
in an attempt to initiate four new Civil Action pursuant to Bivens v. Six Unknowm
Federal Agents of Federal Bureau of Narcotics. The Declarations were attempts on hehalf
of the Plaintiff to state to the Court the Obstruction of Justice and Abuse of Power
that staff at FCI McDowell, W., and the staff at FCI Hazelton, WV., are conducting in
order to disrupt Plaintiff legal process afforded to Plaintiff by Constitutional Rights.
(Read recent letter dated Jan. 30, 2020.)

th

On January 10°, 2020, Plaintiff was taken to mon-General Hospital in Morgantown, WV.,

for evaluations in regard to the (@onstant Chest Pain) and Plaintiff is waiting for
the Doctors’ results.. (Read enclosed report dated O1-'0- 2020 on behalf of medical
attention on Plaintiff's favor.
Case 3:20-cv-00050-GMG-RWT Document 1 Filed 03/18/20 Page 11 of 13: PagelD #: 11

Attachment A

 

 

 

 

CLAIM 2: gg. K. Ranksou). Uuese
Vi tis law Ce Fis Ewa duweut Waits by
Sy ean yt Kato _ Could aE Aud eehosiug So
byold “a bl hELE bill Apbeo| pe Ate Hedrey | Cdpe C@e te
‘a AW LA dheo cect, iS9

 

Supporting Facts: OL) © ail2020, ZT wis As ep hy Doe
HS. Raw\Sou, wo dea sted Aud “4 Frog he, pLe_1 4) A,
AADrAREss (Cs th Mavec. ce Rassiy ¢ EO poy ide Mew
Jprsper Mio di. 4 GANO a\je Lit a Uy 3 J. CSc)
Ut. balls Hatue! “Cera att ice. Won abl Medicy
Coykewr, RE Oe Aiten Ay, 10; 2020
cram: Pik MOAHS. Eel whedon ,
is J Midlithiad Ob dhe Alost Fifftd Aud Fiat
Anode hou) 7 Meg lea fig lic duties Aud dosha wal bi lbes
AS A uiAwden 9 ‘

 

     

  
 
 

Af

(a

 

Suppo ing Facts: Me iS Aware oF All ( Vane Pacts eu tioved
fo Me <titeweut Cling dud Was Cailen fo fy We
conceetive Acton,

 

 

CLAIM 4:

 

 

The. Ab hike

lif

fea.
rel

 

Supporting Facts:

 

 

 

Thiaitad Ctatac Diatetat (asin tA Rinecthe neces Pinan CLIT We Wt TD
Case 3:20-cv-00050-GMG-RWT Document1 Filed 03/18/20. Page 12 of 13 PagelD #12

Attachment A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CLAIM 5:
& 5
1 Ap Ivey ly Le
Supporting Facts:
—wvot—Abblicah le”
\A
VL INJURY

Describe BRIEFLY and SPECIFICALLY how you have been injured and the
exact nature of your damages.

Salhee: wg siouel avy hose, Me, )fah aa ewan ly dictees ages show,

i ieee and dw: ewroule lose G shnu 4 2700, educattow ~
lve Stace oCCichhs sud \righewn wish ok St X AMG € S
Ave to dictess Aud atom Addeag : (Regd euclosed Hoot
Mosul Med al Gu bers Report Agler ay ol, 20).

   

 

 

VII. RELIEF

State BRIEFLY and EXACTLY what you want the Court to do for you. Make
no legal arguments. Cite no cases or statutes.

Le seoW'ua fr buve pn Np paobirt ate Modi cal @ i 0, v0 fo be teeter
With deli Bute ds Koccowed\ bs wwegec 7 be Ot, Ta provide
He d/ hace ba ded LT ag) ARC hi hoy Ore erp a hdigouct
Zhis Cwik Case si, 3:20-2y. 00027, shadld cup Powedvredt wih clvile case
LG. 7 |F-ey- sone gy Pag in fie US. Diskeick eoont eC West VingiDiA .

B) Ioa ely Dwisi

 

 

 

 

 

United States Dictricet Caurt 4 Navthorn District af Wact Vivrituia 24172
Case 3:20-cv-00050-GMG-RWT. Document 1 Filed 03/18/20. Page 13 of 13 PagelD #: 13

Attachment A
DECLARATION UNDER PENALTY OF PERJURY

The undersigned declares under penalty of perjury that he/she is the plaintiff in the
above action, that he/she has read the above complaint and that the information contained
in the complaint is true and accurate. Title 28 U.S.C. § 1746; 18 U.S.C. § 1621.

Executed at Fe cL ave ko OW. on /PAo \n \2,, 2026
(Location) (Date)

   

ALLA
Your Signature.

 

 

United States District Caurt 1A Narthorn Dictrirt af Woot Vivrinin. IT?
